Citation Nr: 1115606	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-33 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1966 until February 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

The Veteran is claiming entitlement to service connection for bilateral hearing loss disability, and the Board finds that in order to properly adjudicate the claim and comply with the duties imposed on VA by the VCAA, additional development is required.   Specifically, the Veteran has reported the existence potentially relevant records which relate directly to his claim of entitlement.  In addition, the Board finds that the findings of VA examiners are inadequate, and thus the appellant's claims file must be reviewed again.

Accordingly, the case is REMANDED for the following action:

1.  The RO is make efforts to obtain the following:

A.  Any reports of audiological evaluation conducted as part of a pre-employment physical examination conducted just after separation. 

B.  Report of audiological evaluation conducted in August 1967 at a private facility.

C.  Report of private audiological evaluation conducted in August of 2007.

If a negative response is received regarding any of the above requested development, such response is to be noted in the claims file.

2.  After the above development has been completed, the record is to be reviewed by the same audiologist who conducted the Veteran's 2008 VA examination.  The audiologist is to respond to the following:

Are hearing loss findings reflected in the record consistent with the Veteran's history of in-service noise exposure?

For the purposes of any addendum opinion offered, the VA examiner is to assume that the Veteran is credible; to include his reports on in-service noise exposure, and that shortly after separation from service he was told that he had hearing loss.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


